Citation Nr: 1145508	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as secondary to spondylolisthesis L5 on S1, status post surgical fusion, and S1 joint dysfunction with low back strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1967 to January 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2010.  A transcript of the hearing has been associated with the claims file.  

In January 2011, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned for further appellate action.

In the January 2011 decision, the Board also remanded the issue of entitlement to an evaluation in excess of 40 percent for spondylolisthesis L5 on S1, status post surgical fusion, and S1 joint dysfunction with low back strain.  The Board determined that remand was necessary to allow the RO the opportunity to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41.  Upon remand, an appropriate SOC was issued in September 2011.  The Veteran did not then submit a timely VA Form 9 (substantive appeal).  Thus, the issue is no longer in appellate status before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.1103.


FINDINGS OF FACT

The weight of the evidence of record establishes that it is less likely as not that a service-connected disability, including spondylolisthesis L5 on S1, status post surgical fusion, and S1 joint dysfunction with low back strain, either caused or aggravated a right knee disorder, which is presently manifested by tricompartmental arthritis.


CONCLUSION OF LAW

The weight of the evidence is against a finding that a right knee disorder, presently manifested by presently tricompartmental arthritis, is due to disease or injury that was incurred in or aggravated by active service or is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a July 2009 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, the claim was fully developed and readjudicated, most recently in an August 2011 supplemental statement of the case (SSOC), which was issued after all required notice was provided.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

Also, the Veteran was afforded a VA examination in July 2011.  The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the pertinent medical history, the Veteran's lay assertions and current complaints, and because it describes the claimed right knee disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the January 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for a VA examination to determine the nature and likely etiology of his claimed right knee disorder.  As indicated, this was accomplished in July 2011.  

The AMC/RO then readjudicated the matter in an August 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the January 2011 Board remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

In the present case, the Veteran contends that he has a right knee disorder that is aggravated by his service-connected low back disability.  Although the Board has a duty to consider all theories of entitlement reasonably raised by the record, the Veteran clarified at his September 2010 Board hearing that he is not contending that a right knee disorder had its onset during service.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

The Board also finds that the scope of the present claim does not involve a neurologic disorder of the right knee.  First, the RO has developed and adjudicated the claim as involving degenerative joint disease (DJD).  Although the treatment records document complaints of neurologic symptoms, including sciatica and radiculopathy in the bilateral lower extremities, the RO has developed and adjudicated such symptoms as a component of the Veteran's separate claim for an increased rating for the low back disability, which is not presently in appellate status.  For instance, the RO explained in a September 2011 statement of the case (SOC) that although a November 2009 VA examination reflected complaints of pain radiating into the legs, a diagnosis was not made.  Finally, the Board finds the Veteran's neurologic symptoms, such as radiating pain, are distinct complaints that can be expressed without recourse to complex medical terminology.  See, e.g., Jandreau, 492 F.3d at 1376-77.  Thus, the scope of the present claim is more reasonably limited to a musculoskeletal disorder of the right knee, such as arthritis, but not a neurologic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009); see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (directing that any associated objective neurologic abnormalities should be rated under an appropriate diagnostic code.)

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

The Board's duty is to assess the credibility and competency of all material evidence in determining the probative weight of that evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another if supported by an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  

In making all determinations, the Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, after careful consideration, the Board finds that the preponderance of the more probative evidence of record weighs against the claim, for the following reasons.  

As an initial matter, the evidence of record establishes that the Veteran is competently diagnosed with a right knee disorder, presently manifested by tricompartmental arthritis.  See Davidson, 581 F.3d at 1316.  This fact is not in dispute.  

Rather, the central question in this case concerns whether a right knee disorder is secondary to a service-connected disability, specifically the low back disability (manifested by spondylolisthesis L5 on S1, status post surgical fusion, and S1 joint dysfunction with low back strain), rather than a nonservice-connected disability, such as a left foot Morton's neuroma.  

The evidence of record consists of extensive private (non-VA) and VA records showing complaints related to the knee.  Overwhelmingly, these records do not favorably or unfavorably address the central issue in this case.  Likewise, the Veteran's wife provided statements regarding the Veteran's symptomatology, including in an April 2002 testimonial statement and as a witness at the Board hearing, but she did not offer an opinion addressing the relationship between a service-connected disability and the right knee disorder.  Thus, this evidence is pertinent only to the limited extent of demonstrating the Veteran's symptomatology.  

Nonetheless, the record contains some specific evidence directly addressing the central issue in the case.  Some of this evidence tends to support the claim and some evidence weighs against the claim.  

Supporting the claim, the Veteran testified at his September 2010 Board hearing that he first injured the knee in a fall after service, followed by surgery in 1976.  He had a second surgery in 1998 for torn meniscus.  He also had a forty year history involving his service-connected back problem, and he feels that wear-and-tear from this problem caused damage to his knee.  Particularly, his gait changed due to low back surgeries, which caused him to rely more on his right knee.  

The Veteran's own opinion relating his right knee symptomatology to his low back disability is credible, but not competent evidence regarding etiology.  The Board reiterates that the central question in this case involves a complex medical issue concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by the Veteran's own lay opinion.  Thus, the Veteran's own lay opinion is found to have minimal probative weight supporting the claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The pertinent medical evidence supporting the claim includes a private chiropractor note dated in November 1999.  It shows complaints of new symptoms involving buckling and tingling in the legs.  It was noted that the Veteran had "antalgic gait - loss of lum spine," with tingling into the left and right leg.  Additionally, a November 2000 note from this chiropractor shows complaints of pain from the left low back to the knee, and physical examination showed left antalgia with pelvic tilt and hypolordosis.  

The Board notes that these chiropractic records, especially the notation of "antalgic gait - loss of lum spine" appear to support the instant claim as they indicate that an antalgic gait may be associated with the lumbar spine disability.  Upon careful consideration, however, the Board finds that these records have little probative weight supporting the claim, for three related reasons.  

First, the records are ambiguous and imprecise in that they do not clearly establish that there is a causative relationship between the noted antalgic gait and any symptoms of the low back disability.  To the contrary, they appear to indicate only a coexisting relationship.  

Second, even assuming that these chiropractic records indicate a causative relationship, they do not make clear the nature of such a causative relationship.  In other words, they could be read to mean either (a) that the antalgic gait causes lumbar spine symptomatology, or (b) that lumbar spine symptomatology causes an antalgic gait.  

Finally, with specific regard to the notation of "antalgic gait - loss of lum spine," the Board points out that the notation is documented in the history section of the record, which tends, on an overall reading of the note, to show that it was not intended to be a statement regarding etiology.   

Due to the above factors, the Board finds that this November 1999 chiropractic note has no probative value either weighing against or supporting the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion is not probative if it does not contain clear conclusions); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (explaining that transcriptions of a veteran's medical history does not does not become competent medical evidence merely because the transcriber is a medical professional.    

Further evidence tending to support the claim consists of several private (non-VA) neurology records from 1999 through 2001.  For instance, the neurologist wrote in a December 1999 letter that the Veteran had developed acute back pain with "leg symptoms" in November 1999.  The "leg symptoms" involved pain extending down the posterior thigh and calf into the heel of the foot. 

In a March 2000 letter, the neurologist wrote that the Veteran had had a magnetic resonance imaging scan (MRI), which showed fairly complex degenerative changes in the low back, which were "the probable cause of the leg pain he had been experiencing."  

Next, in a December 2000 letter, the neurologist documented the Veteran's belief that his developing bilateral leg pain was due to a "higher up" problem.  It was found that his strength was neurologically intact, but he had pain in the left leg on weightbearing and would likely need surgery.  

In another December 2000 letter, the neurologist explained that the Veteran had a high level of mechanical back pain aggravated by positional changes/movement; leg symptoms worse on the left than right.  The Veteran was found to be a candidate for spinal fusion.

Accordingly, the Veteran underwent surgery on the low back in January 2001.  The surgery report documents a history of "more recent[] sciatic symptoms in the left leg, compatible with an L5 radiculopathy, and much more recent symptoms referrable to the right leg."  

In an April 2001 follow-up letter, the private neurologist explained that the Veteran had no complaints of radicular leg pain since the low back surgery.  

Similarly, an April 2005 letter from the private neurologist documents that the Veteran had been under his care for low back and leg pain for which he underwent lumbar spine surgery.  

These private neurology records show, in summary, symptoms involving the lower extremities associated with the service-connected low back disability.  Other medical evidence is consistent with these neurology records. 

For instance, a January 2006 VA physical therapy record shows an assessment of back pain with symptoms in the right lower extremity.

A private emergency room (ER) record from November 2007 also reflects complaints of chronic numbness in the right leg.  It was noted that the Veteran had a history of back surgeries and some sciatic pain/numbness, which was "what has been going on with his right leg."

The above records appear to support the instant claim, as they relate symptomatology of the lower extremities, including the right leg, to the service-connected low back disability.  On a more careful reading, however, they do not directly support the present claim.  Although these private and VA records show complaints involving the right lower extremity, such complaints were diagnosed as a neurologic disorder, and, as explained herein above, the scope of the immediate appeal does not involve a claim of service connection for a neurologic disorder of the right knee.  Therefore, these neurology records do not support the present appeal.  See Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. at 86-88.

In summary, there is some evidence supporting the Veteran's claim.  However, this evidence has reduced probative weight, for the reasons already discussed.  

Weighing against the claim, the evidence of record includes VA treatment records showing that the Veteran developed a Morton's neuroma in the left foot after the January 2001 lumbar spine surgery.  He underwent Morton's neuroma resection at VA in March 2008.  

Pertinent to the Morton's neuroma, an April 2006 VA neurosurgery note indicates that the Veteran was walking differently due to left foot pain.  
Consistent with this, at a February 2008 VA history and physical examination, the Veteran reported being told by VA podiatry that he had a Morton's neuroma after laminectomy, and this Morton's neuroma in the left foot caused abnormal gait, which caused bilateral knee pain, which made walking progressively more difficult.  

Similarly, a private neurosurgery consultation from May 2009 shows complaints of low back pain radiating to the right side, but not down into the leg.  Physical examination showed a "very antalgic" gait, and the Veteran could not heel-and-toe walk related to the Morton's neuroma surgery.  The assessment was progressively severe low back pain without leg symptoms.  

This evidence, consistent with the remaining evidence of record, demonstrates that the Veteran walked with an antalgic gait due to a Morton's neuroma of the left foot.  Such evidence weighs against the claim as it contradicts the Veteran's contentions that he walks with a limp due to the service-connected low back disability.  

Importantly, the Veteran is not presently service-connected for a Morton's neuroma of the left foot.  He previously filed a service connection claim for Morton's neuroma, but that claim was denied in the July 2006 rating decision presently on appeal.  He did not timely appeal this issue, and the claim is not otherwise before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103.

Also weighing against the claim, the Veteran was afforded a VA examination in January 2006.  In reviewing the history of the case, the VA examiner noted the January 2001 lumbar spine surgery with ongoing problems thereafter.  The Veteran himself informed the VA examiner of his two prior surgeries on the right knee.  He complained of ongoing symptoms including instability and pain.  On physical examination, the VA examiner found normal gait, but the right knee showed bilateral Osgood-Schlatter's disease and heavy callus formation on the right anterior tibial tubercle and patellar.  Ligament testing was negative, and X-rays showed moderately severe tricompartmental degenerative joint disease (DJD), and medial and lateral compartment chondrocalcinosis.  The VA examiner's assessment was DJD of the right knee.  The examiner opined that the right knee disorder is not a result of or caused or aggravated by the Veteran's back condition.  Rather, according to the VA examiner, it is caused by the result of his prior surgery and trauma.  

As the Board explained previously in the January 2011 remand, this January 2006 VA examination has minimal probative weight as the VA examiner provided a medical opinion containing only data and conclusions, without any supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Veteran underwent a second VA examination in July 2011.  In becoming familiar with the Veteran's history, the VA examiner reviewed the claims file, including the available medical records.  Additionally, the VA examiner noted the pertinent history involving prior knee surgeries in 1974 and 1994.  The VA examiner also noted the history of Morton's neuroma.  After performing a thorough clinical evaluation, the VA examiner diagnosed tricompartmental arthritis of the right knee.  The VA examiner then opined that the Veteran's current arthritic knee disorder is more likely than not due to the nonservice-connected injury in 1974, which resulted in open joint procedure.  The VA examiner reasoned that the Veteran's right knee disorder is degenerative in nature and was initially caused by that injury.  The VA examiner also opined that an altered gait change is at least as likely as not to have aggravated the current right knee disorder.  The VA examiner noted, however, that the Veteran related his altered gait to the Morton's neuroma of the left foot, but not his service-connected back disability.  

The Board finds, upon review, that the July 2011 VA examiner's opinion is the most probative evidence of record regarding the central question in this case. First, in comparison with the remaining evidence of record, the July 2011 VA examiner comprehensively reviewed the record and then based his opinion on this record.  Moreover, the VA examiner provided a clear opinion and gave a reasoned, albeit brief, explanation supporting for his conclusions.  In short, the July 2011 VA examination is found to be highly probative as it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Significantly, the July 2011 VA examiner established that an altered gait aggravated a right knee disorder.  However, the VA examiner directly attributed the altered gait to the Veteran's Morton's neuroma of the left foot.  The Board finds especially important that the VA examiner, in reaching this conclusion, cited the Veteran's own statement attributing the altered gait to Morton's neuroma of the left foot.  Such symptoms are consistent with the VA and private treatment records, as discussed herein above.  The Board reiterates that the Veteran is not presently service-connected for Morton's neuroma.  Thus, the July 2011 VA examiner's highly probative opinion weighs against the claim.  See id.; see also 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

In summary, the evidence of record contains some favorable evidence supporting the claim and some unfavorable evidence weighing against the claim.  Overall, the Board finds that the unfavorable evidence, particularly the July 2011 VA examination, is more probative, for the reasons discussed.  As the preponderance of this more probative evidence establishes that it is less likely than not that a current right knee disorder is secondary to a service-connected disability, the claim is denied.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a right knee disorder, presently manifested by tricompartmental arthritis, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


